UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)April 3, PANEX RESOURCES INC. (Exact name of registrant as specified in its chapter) Nevada (State or other jurisdiction of incorporation) 000-51707 (Commission File Number) 00-0000000 (I.R.S. Employer Identification No.) c/o Coresco AG Level 3, Gotthardstrasse 20, CH-6304, Zug, Switzerland (Address of principal executive offices) 6021 (Zip Code) Registrant’s telephone number, including area code+41-41-711-0281 30 Ledgar Road, Balcatta, Western Australia (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 1.01. Entry into a Material Definitive Agreement. On March 14, 2012 Panex entered into a services agreement with Coresco AG whereby Coresco will provide certain corporate services to Panex for a monthly fee of CHF10,000 (the “Services Agreement”).The services will be provided for a term ending on December 31, 2015, subject to the early termination provisions provided in the Services Agreement. Page - 1 Pursuant to the terms and conditions of the Services Agreement Coresco will provide the following services to Panex: 1) corporate office services; 2) corporate administration services; 3) corporate CFO services; and 4) corporate finance services on an as-requested basis. The services to be provided are described in more detail in Schedule 1 of the Services Agreement. Coresco has agreed to provide the corporate services in accordance with the Services Agreement exercising due care, skill and judgement, in an efficient and professional manner and in accordance with accepted professional and business practices. See Exhibit 10.8 – Services Agreement for more details. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 26, 2012, Susmit Shah resigned as the Chief Financial Officer, Treasurer, and Corporate Secretary of Panex. Also, on March 26, 2012, Ross Doyle consented to and was appointed the Chief Financial Officer, Treasurer, and Corporate Secretary of Panex by the board of directors. Ross Doyle (40 years old) has been employed as a strategic business analyst and CFO for the past 15 years.During this period his time was spent working with large commodity trading firms and financial institutions. During the last 5 years Mr. Doyle worked at the head office of Glencore International AG.Subsequent to departing Glencore, Mr. Doyle has advised other commodity firms in a similar capacity, before joining the board of Aurora Gold Corporation in October 2011. Mr. Doyle received a Bachelor of Commerce from the University of Queensland, Brisbane Australia and is a Chartered Accountant. Mr. Doyle does not hold a directorship in any other reporting company, with the exception of Aurora Gold Corporation in which Mr. Doyle is a director. There is no family relationship among the directors or officers. During the last two years, there has been no transaction or proposed transaction that Panex was or is a party to in which Mr. Doyle had or is to have a direct or indirect material interest, with the exception of the Services Agreement.Mr. Doyle is a director and a minority shareholder of Coresco AG, the entity providing the services to Panex.See Exhibit 10.8 – Services Agreement for more details. Page - 2 Item 7.01.Regulation FD Disclosure. Limitation on Incorporation by Reference:In accordance with general instruction B.2 of Form 8-K, the information in this report, including Exhibit 10.8, is furnished under Item 9 and pursuant to Regulation FD, and will not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as will be expressly set forth by specific reference in such filing.This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. The information contained in Exhibit 10.8 is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Services Agreement dated March 14, 2012 between Panex Resources Inc. and Coresco AG Included SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Panex Resources Inc. has caused this report to be signed on its behalf by the undersigned duly authorized person. PANEX RESOURCES INC. Dated:April 3, 2012 By: /s/ Ross Doyle Ross Doyle – CFO Page - 3 Exhibit 10.8 Page - 4 CORESCO AG SERVICES AGREEMENT WITH PANEXRESOURCES INC. Table of Contents Page 1 General 2 The Services
